 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 KIMBERLY A. SANCHEZ
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 1:21-MJ-00032 SAB
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   MARC DAVIS,                                          DATE: May 21, 2021
                                                          TIME: 2:00 p.m.
15                                Defendant.              COURT: Hon. Erica P. Grosjean
16

17          This case is set for a preliminary hearing on May 21, 2021. The parties agree and stipulate to

18 continue the preliminary hearing until June18, 2021. The government anticipates it may not have an

19 opportunity to present the matter to a grand jury as it anticipates the grand jury will not convene during

20 the week of May 3, 2021 (originally unanticipated availability). On April 17, 2020, this Court issued
21 General Order 617, which suspends all jury trials in the Eastern District of California scheduled to

22 commence before June 15, 2020, and allows district judges to continue all criminal matters to a date

23 after June 1. On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in

24 the Eastern District of California until further notice, and allows district judges to continue all criminal

25 matters. This and previous General Orders were entered to address public health concerns related to

26 COVID-19.
27          Pursuant to F.R.Cr.P. 5.1(c) and (d), a preliminary hearing must be held “no later than 14 days

28 after initial appearance if the defendant is in custody,” unless the defendant consents and there is a

       STIPULATION REGARDING EXCLUDABLE TIME              1
30     PERIODS UNDER SPEEDY TRIAL ACT
 1 “showing of good cause”, or if the defendant does not consent and there is a “showing that extraordinary

 2 circumstances exist and justice requires the delay.” Here, the defendant consents and there is good

 3 cause.

 4           Although the General Orders address the district-wide health concern, the Supreme Court has

 5 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

 6 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

 7 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

 8 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

 9 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
10 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally

11 or in writing”).

12           Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

13 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

14 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

15 the ends of justice served by taking such action outweigh the best interest of the public and the

16 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

17 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

18 ends of justice served by the granting of such continuance outweigh the best interests of the public and

19 the defendant in a speedy trial.” Id.

20           The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

21 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

22 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

23 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

24 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

25 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

26 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the
27 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

28 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

 4 for the preliminary hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 5 pretrial continuance must be “specifically limited in time”).

 6                                               STIPULATION

 7          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 8 through defendant’s counsel of record, hereby stipulate as follows:

 9          1.     By previous order, this matter was set for preliminary hearing on May 21, 2021.

10          2.     By this stipulation, defendant now moves to continue the preliminary hearing until June

11 18, 2021, at 2:00 p.m. and to exclude time between May 21, 2021, and June 18, 2021, under Local

12 Code T4.

13          3.     The parties agree and stipulate, and request that the Court find the following:

14                 a)      The government has represented that initial discovery associated with this case

15          consists primarily of reports, criminal history, recordings and photographs. The government has

16          already provided some of the reports to defendant, and is working with defense counsel on a

17          stipulation regarding additional discovery consisting of photographs and body camera

18          recordings.

19                 b)      The parties have begun discussing a potential pre-indictment resolution, the

20          government has since the last continuance provided a plea offer, and need additional time to

21          proceed with those discussions.

22                 c)      Counsel for defendant desires additional time to review the discovery, consult

23          with this client, conduct further investigation, and discuss a possible resolution with the

24          government. She has multiple other time-sensitive matters, including trial preparation that affect

25          the timing of this matter.

26                 d)      Counsel for defendant believes that failure to grant the above-requested

27          continuance would deny him the reasonable time necessary for effective preparation, taking into

28          account the exercise of due diligence.

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
 1               e)      The government does not object to the continuance.

 2               f)      Pursuant to F.R.Cr.P. 5.1(c) and (d), a preliminary hearing must be held “no later

 3        than 14 days after initial appearance if the defendant is in custody,” unless the defendant

 4        consents and there is a “showing of good cause”. Here, the defendant consents and there is good

 5        cause as set forth herein.

 6               g)      In addition to the public health concerns cited by General Order 617 and

 7        presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

 8        this case because counsel and other relevant individuals have been encouraged to telework and

 9        minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

10        contact should the preliminary hearing proceed.

11               h)      Based on the above-stated findings, the ends of justice served by continuing the

12        case as requested outweigh the interest of the public and the defendant in an indictment or trial

13        within the original dates prescribed by the Speedy Trial Act.

14               i)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15        et seq., within which an indictment must be filed and within which a trial must commence, the

16        time period of May 21, 2021 to June 18, 2021, inclusive, is deemed excludable pursuant to 18

17        U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted by

18        the Court at defendant’s request on the basis of the Court’s finding that the ends of justice served

19        by taking such action outweigh the best interest of the public and the defendant in a speedy

20        indictment/trial.

21               [Remainder of page intentionally left blank.]

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME             4
30   PERIODS UNDER SPEEDY TRIAL ACT
 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which an

 3 indictment must be filed and a trial must commence.

 4          IT IS SO STIPULATED.

 5

 6
      Dated: May 18, 2021                                     PHILLIP A. TALBERT
 7                                                            Acting United States Attorney
 8
                                                              /s/ KIMBERLY A. SANCHEZ
 9                                                            KIMBERLY A. SANCHEZ
                                                              Assistant United States Attorney
10

11
      Dated: May 18, 2021                                     /s/ J AYA C. GUPTA
12                                                            J AYA C. GUPTA
13                                                            Counsel for Defendant
                                                              MARC DAVIS
14

15

16
                                   FINDINGS AND ORDER
17
            The preliminary hearing shall be continued until June 18, 2021, at 2:00 p.m. and time shall be
18
     excluded between May 21, 2021, and June 18, 2021, because the ends of justice served by continuing
19
     the case as requested outweigh the interest of the public.
20
21

22 IT IS SO ORDERED.

23
        Dated:     May 18, 2021                                   /s/
24                                                      UNITED STATES MAGISTRATE JUDGE
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
30    PERIODS UNDER SPEEDY TRIAL ACT
